Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Application with case number 16/815,160, filed on 3/11/2020 in which claims 29-60 are presented for examination.	
The examiner notes that no claims invoke 35 U.S.C. 112(f) paragraph.
Status of Claims
Claims 29-60 are pending, of which claims 29, 38, 41, and 51 are in independent form.
Specification
The body of Specification does not include any URL links or Trademark names requiring capitalization.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract includes legal phraseology “comprising”.  Correction is required.  See MPEP § 608.01(b).
Priority
Applicants’ claim to benefit of priority based on prior US Provisional Application Number 61/355,303 filed on 6/16/2010, is acknowledged by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-53, 59, 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.9,077,716 and 10,832,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of US Patent No 9,077,716 and 10,832506 include all or most of the limitations of claim 51-53, 59-60 of instant application.
Allowable Subject Matter

Claims 29-50, 54-58 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record and further search does not teach the following limitation – “transmitting a response message by the security authentication server to the authentication request, the response message comprising at least one of a first encoded portion for the command and a second encoded portion for the series of identifiers, the first encoded portion generated by a first encryption engine and the second encoded portion generated by a second encryption engine, wherein the system operates in the local mode if the mobile device transmits the authentication request, received from the physical access control device, to the server and the mobile receives the response message from the server and transmits the message to the physical access control device to complete an access control operation, and the system operates in the online mode if the physical access control device transmits the authentication request to the security authentication server via an Internet enabled wireless network and the security authentication server transmits the response message via at least the Internet enabled wireless network.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SONG whose telephone number is (571)270-3260. The examiner can normally be reached on Mon - Fri, 7:30 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE K SONG/PRIMARY Examiner, Art Unit 2497